Detailed Action
Claim Interpretation
Page 4 Lines 21 – 28 of the specification (filed 27 June 2019) give support in the original disclosure for more than two supply holders and each supply holder being refrigerated at a different temperature. This disclosure leads to the amendment to Claim 10 (see below). 
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  

Such claim limitation(s) is/are: 
Claim 1 is considered invoking a means plus function since the generic placeholder “supply units” is not modified by sufficient structure. The specification teaches “containers” as sufficient structure on page 4. This structure will be interpreted into the prior art rejection sections.
Claims 2 – 8, 10 – 12, 14 – 15, and 22 depend on Claim 1 and therefore also carry the limitation supply units and all the dependent claims do not carry sufficient structure, so they also invoke a means plus function.
Claim 1 is considered invoking a means plus function since the generic placeholder “first feeding mechanism” is not modified by sufficient structure. The specification teaches “peristaltic pumps” as sufficient structure on page 1. This structure will be interpreted into the prior art rejection sections.
Claims 2, 5, 7 – 8, 10 – 12, 14 – 15, and 22 depend on Claim 1 and therefore also carry the limitation first feeding mechanism and all these dependent claims do not carry sufficient structure, so they also invoke a means plus function.
Claim 1 is considered invoking a means plus function since the generic placeholder “second feeding mechanism” is not modified by sufficient structure. The specification teaches “peristaltic pumps” as sufficient structure on page 1. This structure will be interpreted into the prior art rejection sections.
Claims 2, 5, 7 – 8, 10 – 12, 14 – 15, and 22 depend on Claim 1 and therefore also carry the limitation second feeding mechanism and all these dependent claims do not carry sufficient structure, so they also invoke a means plus function.
Claim 1 is considered invoking a means plus function since the generic placeholder “mixing unit” is not modified by sufficient structure. The specification teaches “mixer connected to a tank” as sufficient structure on page 5. This structure will be interpreted into the prior art rejection sections.
Claims 2 – 8, 10 – 12, 14 – 15, and 22 depend on Claim 1 and therefore also carry the limitation mixing unit and all the dependent claims do not carry sufficient structure, so they also invoke a means plus function.
Claim 1 is considered invoking a means plus function since the generic placeholder “control unit” is not modified by sufficient structure. The specification teaches “microcontroller” as sufficient structure on page 6. This structure will be interpreted into the prior art rejection sections.
Claims 2 – 8, 10 – 12, 14 – 15, and 22 depend on Claim 1 and therefore also carry the limitation control unit and all the dependent claims do not carry sufficient structure, so they also invoke a means plus function.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with William Warren on 13 July 2022
IN THE CLAIMS, cancel Claims 16 – 21 & amend Claims 1, 10, and 22 as follows: 

(Currently Amended) A mixing system for a bioreactor, for producing a mixture prior to it being fed into the bioreactor, the mixing system comprising: a cell bag; a plurality of supply units, each being able to hold media for use in a bioreactor; a mixing unit for creating a uniform mixing of media; a first feeding mechanism, arranged to feed media from the supply units into the mixing unit; a second feeding mechanism arranged to feed media from the mixing unit to the cell bag; a refrigeration system configured to maintain contents of a first supply unit of the plurality of supply units at a first temperature, and of a second supply unit of the plurality of supply units at a second temperature; and a control unit operatively connected to the first feeding mechanism and the mixing unit, said control unit being configured to control the first feeding mechanism to feed predetermined amounts of media from the plurality of supply units to the mixing unit, further being configured to control the mixing unit to create a uniform mixing of media, and further being configured to control the mixing system to control a temperature of the mixture.

10.  (Currently Amended) The mixing system according to claim 1, wherein the refrigeration system is further arranged to maintain contents of at least another of the supply units at another predetermined temperature that is different from the first or second predetermined temperatures.

22. (Currently Amended) The mixing system of claim 8, wherein the control unit is further configured to control the mixing system to control a pH of the mixture.

Allowable Subject Matter
Claims 1 – 8, 10 – 12, 14 – 15, and 22 are allowed.
	
	WO 2006/122089(A2) to Clift teaches a cell growth system. Regarding Claim 1, Clift teaches a mixing system for a cell culture / bioreactor, a plurality of supply units comprising cell bags, multiple feeding pumps, and a control unit to control the system’s operations. Regarding Claim 1, Clift is silent on a refrigeration system to maintain a first supply unit and a second supply unit at two different temperatures. 

	U.S. 2015/0257974(A1) to Demers teaches a compounder apparatus comprising a containment assembly for enclosing medication vials. Regarding Claim 1, Demers teaches a refrigeration system capable of maintaining a first supply unit and a second supply unit at two different temperatures. Regarding Claim 1, it is not clear that one of ordinary skill in the field of endeavor of cell cultures / bioreactors would think to modify the cell growth system of Clift with the medication vial refrigeration system of Demers. It is also not clear if Demers is analogous to the field of endeavor of the claimed invention (MPEP 2141.01(a)(I), noting In re Bigio, 381 F.3d 1320, 1325, 72 USPQ2d 1209, 1212 (Fed. Cir. 2004), emphasis added).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY Y HUAN whose telephone number is (571)272-2612. The examiner can normally be reached 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter D Griffin can be reached on (571)272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GREGORY Y HUAN/Examiner, Art Unit 1774                                                                                                                                                                                                        
/ANSHU BHATIA/Primary Examiner, Art Unit 1774